Citation Nr: 0000289	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-09 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to the right pleural cavity, currently 
evaluated as 20 percent disabling.     

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969 
and May 1969 to September 1975.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The residuals of pleural cavity injury are no more than 
moderate in degree.

2.  Pulmonary test functions results indicated that the FEV1 
was 56 percent of predicted and FEV1/FVC was 71 percent.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for the 
residuals of a shell fragment wound to the right pleural 
cavity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.97, Diagnostic Codes 5321 (in effect prior to 
July 3, 1997); and as amended, 62 Fed.Reg. 30239 et seq. 
(June 3, 1997) (effective July 3, 1997) and 38 C.F.R. § 4.97, 
Diagnostic Code 6818 (in effect prior to October 7, 1996); 
and as amended 61 Fed. Reg. 46720 et seq. Diagnostic Code 
6843 (effective October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned a 
disability rating higher than 20 percent for the residuals of 
a shell fragment wound to the pleural cavity.  At the 
February 1996 personal hearing, he stated that his breathing 
is impaired and he also has morning coughing spells.  The 
claim for an increased evaluation is well grounded if the 
appellant indicates that he has suffered increased 
disability.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992); Jones v. Brown, 7 Vet.App. 134, 138 (1994).  

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. § 4.1 (1999).  The veteran sustained fragment 
wounds to the right arm and chest in April 1968.  He was 
treated for hemopneumothorax and the wounds were debrided.  
X-ray revealed metallic fragments lying in the soft tissue 
over the right hemothorax; otherwise it was normal.  

Based upon service records, the RO, in a July 1977 rating 
decision, granted service connection for the residuals of a 
laceration scar and wound to the right chest, contusions of 
the right lung and scar donor site of the right thigh, 
assigning a noncompensable evaluation.  

The veteran underwent VA examination in May 1978.  X-ray 
revealed a small metallic fragment in the right anterior 
chest wall.  In a June 1978 rating decision, the veteran's 
disability was re-evaluated and the various disabilities were 
separated.  He was granted service connection for residuals 
of a shell fragment wound to the right pleural cavity and 
residuals of a shell fragment wound to the right anterior 
chest wall, Muscle Group II.  The RO assigned a 20 percent 
disability evaluation for each disability, effective from 
March 1977.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service- connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (1999).

In May 1997, the Board remanded this case.  The RO was 
requested to apprise the veteran of the new laws and 
regulation that pertained to respiratory disabilities under 
Diagnostic Code 6818.  Besides providing a SSOC that 
contained the new respiratory regulations, it appears that 
the RO also considered this disability under Diagnostic Code 
5321, as the RO penciled in this diagnostic code on the 
November 1996 rating decision sheet.  It does not appear that 
the RO supplied the veteran with the regulations that pertain 
to muscle injuries.  

Diagnostic Code 5321 concerns injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group).  It provides 
a 20 percent rating for moderately severe or severe injuries.  
This is the maximum rating for this diagnostic code under the 
old and the new rating criteria.  38 C.F.R. Part 4, 
Diagnostic Code 5321.

While the veteran was not supplied with the laws and 
regulations that pertain to the muscle injuries, in this case 
I do not find that this was prejudicial to the veteran as (1) 
he will be granted a 30 percent disability rating under 
Diagnostic Code 6843, which is higher than possible under 
Diagnostic Code 5321, (2) 20 percent is the maximum rating 
under Diagnostic Code 5321, and (3) separate ratings under 
Diagnostic Codes 5321 and 6843 may not be assigned.  
Consequently, no useful purpose would be served by remanding 
the claim to the RO for what would be a mere pro forma 
consideration of the criteria for evaluating muscle injury.  
Accordingly, a Remand for this purpose is not warranted.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of the case, the laws and regulations 
concerning muscle injuries have also changed.  Changes to the 
regulations for evaluating muscle injuries were effective in 
July 1997 and after being reviewed and compared with the 
previous criteria are found to offer no substantive benefit.  
62 Fed. Reg. 30235 (June 3, 1997).  The Board recognizes that 
the recently revised rating criteria for muscle injuries were 
in effect prior to the Board's review and were not reviewed 
initially by the RO.  The revised regulations, as finally 
issued, were consistent with VA's intention, as expressed in 
the published proposal to amend, to condense and clarify the 
regulations rather than substantively amend them.  See, 62 
Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 (June 
16, 1993).  Therefore, viewed together, the newly published 
criteria offer no substantive revision and are seen as no 
more or less favorable to the appellant than the rating 
provisions previously in effect.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  In any event a substantive change to a regulation 
could not be applied earlier than its effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998).

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818.

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic 
chest wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Id.

A note associated with Diagnostic Code 6845 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

These provisions also provide that disabling injuries of 
shoulder girdle muscles (Muscle Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  Involvement of Muscle Group XXI (DC 5321), 
however, will not be separately rated.  38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999).

Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.

In May 1994, the veteran underwent VA examination, which 
revealed a 0.5 x 1.5-centimeter irregular well healed scar in 
the right chest.  There was no palpable foreign body or chest 
wall tenderness.  The lungs was clear and full bilaterally.  

VA outpatient records dated between December 1995 and March 
1996 relate that the veteran received hospital and outpatient 
treatment for left lower lobe pneumonia.  In January 1996, a 
VA pulmonary function test was performed.  The consultation 
report indicated that the FVC was decreased and normal DLCO.  
There was mild obstruction without reversibility.  There was 
a decreased volume throughout with no significant air 
trapping.  

A February 1996 radiological study revealed a small metallic 
fragment in the right lower chest.  There was elevation of 
the hemidiaphragm that was considered due to phrenic nerve 
paralysis or injury.  

A naval hospital consultation report dated in June 1996 shows 
that the veteran was evaluated after complaints of dyspnea.  
He complained of tightness in his chest on breathing.  He 
stated that he had a chronic cough that was productive of 
thick white sputum.  On physical examination, the lungs were 
clear with occasional rhonchi.  There were no expiratory 
wheezes.  There was elevated right hemidiaphragm by 
percussion with 1-2 centimeter of diaphragmatic excursion.  
The examiner commented that the veteran had obstructive 
restrictive pulmonary disease.  The restrictive element of 
his lung disease was considered moderate in nature with the 
largest contributions attributed to obesity, ascites, 
elevated right hemidiaphragm and his right chest wall injury.  
More importantly, the veteran underwent pulmonary function 
testing.  Pulmonary function test results showed that the 
FEV1 was 56 percent of the predicted and the FEV1/FVC was 71 
percent.

The FEV1 of 56 percent post medication supports the 
assignment of a 30 percent rating.  The FEV1/FVC of 71 
percent only supports a rating of 10 percent, but a FEV1/FVC 
of 70 percent would support a 30 percent rating.  When there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Based on the foregoing evidence, I conclude that the 
pulmonary symptoms more nearly approximate the criteria for a 
30 percent rating under Diagnostic Code 6843.  I also find 
that the veteran is not entitled to a higher evaluation under 
either the new or old diagnostic codes.  There is no evidence 
of adhesions of the diaphragm, restricted excursions, 
moderate myocardial deficiency, compensating contralateral 
emphysema, deformity of the chest, scoliosis, or hemoptysis 
as described under the old criteria.  Nor does the clinical 
results of the pulmonary function test approximate that 
required for a higher rating.  Therefore, a higher rating is 
not warranted under any applicable diagnostic code.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the Board notes that the 
veteran has submitted several statements, e.g., from a former 
employer and from a physician, to the effect that the veteran 
was unable to work due to his physical disabilities.  The 
veteran has applied for unemployability based on his service-
connected disabilities; it is not contended or shown that 
this one disability, alone, is so unusual as to present a 
marked interference with the veteran's employment to such an 
extent that he is entitled to extraschedular consideration. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the veteran has received outpatient medical care for 
his disability it has not been shown to require extensive 
treatment or hospitalization.  Further, there were no 
symptoms reported that could be considered disabling.  As 
pointed out above, the veteran is adequately compensated by 
the 30 percent evaluation that has been granted by this 
decision.  Neither his statements nor the medical records 
indicate that the disability warrants the assignment of an 
extraschedular evaluation.


ORDER

Entitlement to a 30 percent evaluation for the residuals of a 
shell fragment wound to the right pleural cavity is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.  


REMAND

In light of the grant of the 30 percent disability for the 
residuals of a shell fragment wound to the right pleural 
cavity, the issue of a total rating based on unemployability 
must be reconsidered.  

The case is REMANDED to the RO for the following action:

The RO should readjudicate the veteran's 
claim for a total rating for compensation 
purposes based on individual 
unemployability.  If this benefit remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant needs take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







